— In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Nassau County, dated September 25, 1980, which (1) sustained the writ and (2) directed that the petitioner be released from custody. Appeal dismissed, without costs or disbursements. The judgment, resulting from an inquest occasioned by the failure of the appellants to appear or answer, is a default judgment from which no appeal lies (see Fishman v Fishman, 50 AD2d 885; Intrabartolo v Intrabartolo, 38 AD2d 711; People v Robbins, 277 App Div 1087; Metzendorf v Town Improvement Assn., 243 App Div. 712; see, also, Solecki v County of Suffolk, 65 AD2d 554). Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.